Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
El 16 de marzo de 2000, M&R Developers, S.E. (en ade-lante M&R) presentó una propuesta ante el Comité de Pri-vatización (en adelante Comité) para la compra de la Clí-nica Dr. E. Fernández García (en adelante Clínica). El 8 de mayo de 2000, el Comité, en específico, el Presidente Inte-rino del Banco Gubernamental de Fomento para Puerto Rico (en adelante Banco), Carlos A. Colón Armas, y la Se-cretaria del Departamento de Salud (en adelante Salud), Carmen Feliciano Vda. de Melecio, le notificaron a Asber-tly Rosa, Contralor de M&R, que la propuesta presentada por M&R no había sido favorecida. Por entender que su propuesta cumplía con los requisitos para participar, M&R presentó un escrito ante el Comité de Privatización impug-nando la decisión, y, solicitando que se detallaran las razo-nes por las cuales su propuesta no había sido favorecida.
Ante la inacción del Comité de Privatización, el 8 de junio de 2000, M&R presentó un recurso de revisión ante el Tribunal de Circuito de Apelaciones, Circuito Regional I de San Juan. Posteriormente, el 16 de junio de 2000, el Banco solicitó la desestimación del recurso alegando que el foro apelativo intermedio no tenía jurisdicción para considerar dicho recurso. En síntesis, el Banco adujo que el procedi-miento de evaluación de propuestas no era un procedi-miento adjudicativo y que, por lo tanto, no estaba sujeto a revisión judicial.
El 20 de julio de 2000, el Procurador General de Puerto Rico, en representación de la Secretaria del Departamento *602de Salud, compareció ante el foro apelativo intermedio uniéndose a la moción de desestimación presentada por el Banco. El Departamento adujo, además, que el foro apela-tivo no tenía jurisdicción debido a que M&R no había in-cluido en el apéndice del recurso copia de ,la solicitud de propuesta del Departamento de Salud y copia de la pro-puesta presentada por M&R ante el Comité de Privatización. El 13 de julio de 2000, M&R presentó una réplica a la moción de desestimación por falta de jurisdic-ción, en donde alegó que el rechazo de su propuesta por el Comité constituía una adjudicación contraria a derecho, solicitando del tribunal que ordenara la paralización de to-dos los procedimientos contractuales relacionados con la Clínica.
Posteriormente, el 31 de julio de 2000, M&R presentó una moción solicitando la paralización de los procedimien-tos de privatización de la Clínica. El 3 de agosto de 2000, el Banco presentó una dúplica a la réplica presentada por M&R. Así las cosas, el 4 de agosto de 2000, el foro apelativo intermedio emitió una resolución ordenando la paraliza-ción de los procedimientos de privatización en cuanto a la Clínica Dr. E. Hernández García.
De esa resolución, el 8 de agosto de 2000, recurrió ante nos el Banco. En su señalamiento de errores, alega que el tribunal apelativo intermedio erró:
A. ... al adquirir jurisdicción en un caso en donde la legisla-tura en forma expresa y clara determinó que no la tiene.
B. ... al ordenar la paralización del proceso de privatización en cuanto a la Clínica Dr. E. Fernández García, sin haber con-siderado los criterios establecidos por este Tribunal para llegar a dicha determinación.!1) Petición de auto de certiorari, pág. 6.
Examinadas la solicitud de certiorari presentada por el Banco, y la moción en auxilio de jurisdicción, el 11 de agosto de 2000, emitimos resolución concediéndole el tér-*603mino de veinte (20) días a la parte recurrida para mostrar causa por la cual este Tribunal no debía expedir el auto y dictar sentencia revocatoria de la resolución emitida por el Tribunal de Circuito de Apelaciones. Además, en auxilio de nuestra jurisdicción, ordenamos la paralización de los pro-cedimientos a nivel del Tribunal de Circuito de Apelaciones.
Varios días después, el 25 de agosto de 2000, el Banco compareció mediante Moción urgente para que el tribunal proteja su jurisdicción. De la misma surge que el 18 de agosto de 2000, el Tribunal de Circuito de Apelaciones emi-tió una resolución en la que, en síntesis, concluyó que las determinaciones del Comité respecto al proceso de privati-zación eran judicialmente revisables. En cuanto a los do-cumentos que no fueron incluidos en el apéndice, el foro intermedio apelativo concluyó que: contrario a lo que alegó Salud, la solicitud de propuestas forma parte del apéndice, y que la propuesta presentada por M&R no era imprescin-dible para considerar el recurso, por lo que su ausencia no ameritaba la desestimación del recurso.
Posteriormente, el 5 de septiembre de 2000, Salud, in-conforme con las resoluciones del Tribunal de Circuito de Apelaciones, presentó recurso de certiorari señalando que dicho tribunal había errado:
A. ...al emitir una orden paralizando el procedimiento de con-tratación para la venta de la Clínica Dr. E. Fernández García.
B. ... al denegar la moción de desestimación por falta de ju-risdicción por incumplimiento con las disposiciones de su reglamento.
En cumplimiento con la orden para que mostrara causa, el 5 de septiembre de 2000, compareció ante nos M&R. En síntesis, alegó que debido a la falta de guías claras, la de-terminación del Comité fue realizada en forma arbitraria y caprichosa. Además, adujo que las claras violaciones e irre-gularidades en la adjudicación de la Clínica lo privaron de su derecho propietario sin el debido proceso de ley.
*604Por su parte, el 8 de septiembre de 2000, compareció ante nos el Banco, solicitando la consolidación del recurso presentado por éste y el presentado por Salud.
Contando con la comparecencia de todas las partes, de-cidimos revisar, consolidamos los recursos y expedimos.
I
En el caso ante nos, el 11 de agosto de 2000, emitimos una orden paralizando los procedimientos ante el Tribunal de Circuito de Apelaciones. No obstante, según surge de los documentos en autos, luego de emitida dicha orden, el 18 de agosto de 2000 dicho foro emitió una resolución.
Como es sabido, la presentación de una solicitud de cer-tiorari ante el Tribunal Supremo no suspende los procedi-mientos ante el Tribunal de Circuito de Apelaciones o el Tribunal de Primera Instancia. 4 L.P.R.A. sec. 22j. Sin embargo, la Regla 28(a) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A, dispone, que este Tribunal “podrá expedir una orden provisional en auxilio de nuestra jurisdicción cuando fuere necesario hacer efectiva su jurisdicción en un asunto pendiente ante su consideración”. En igual término está redactado el segundo párrafo del mencionado inciso. Asi-mismo, la referida orden de entredicho provisional tiene el propósito de evitar alguna consecuencia adversa que afecte nuestra jurisdicción. 4 L.P.R.A. Ap. XXI-A, R. 28.
Una vez este Tribunal emite una orden paralizando los procedimientos en el tribunal inferior, dicho foro carecerá de jurisdicción para actuar en cualquier asunto planteado ante éste. Debido a ello, toda actuación posterior de dicho tribunal será nula. Por lo tanto, la resolución emitida por el Tribunal de Circuito de Apelaciones el 18 de agosto de 2000 es nula.
Aclarado lo anterior, debemos decidir, en primer lugar, si el Tribunal de Circuito de Apelaciones tenía jurisdicción para intervenir y/o acoger el recurso de revisión que ante *605dicho foro judicial radicara la aquí recurrida M&R Developers, S.E., y, en consecuencia, para emitir la resolución que ordena a Salud y al Banco paralizar todo proceso de priva-tización de la Clínica.
HH HH
Salud alega que el Tribunal de Circuito de Apelaciones carecía de jurisdicción por no haberse perfeccionado el re-curso en tiempo. En específico arguye que, al no incluirse en el apéndice la propuesta presentada por M&R ante el Comité de Privatización, el foro intermedio apelativo venía llamado a desestimar el recurso.
El Art. 4.002(g) de la Ley de la Judicatura de Puerto Rico de 1994, Ley Núm. 1 de 28 de julio de 1995, confiere autoridad al Tribunal de Circuito de Apelaciones para co-nocer
[m]ediante auto de revisión, a ser expedido discrecional-mente, de las decisiones, reglamentos, órdenes y resoluciones de cualquier agencia administrativa, de acuerdo con los térmi-nos y condiciones establecidos por las sees. 2101 et seq. del Titulo 3, conocidas [sic] como la “Ley de Procedimiento Admi-nistrativo Uniforme del Estado Libre Asociado de Puerto Rico”. 4 L.P.R.A. sec. 22k.
En particular, la See. 4.2 de la Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. see. 2172) establece un término de treinta (30) días para presentar un recurso de revisión ante el Tribunal de Circuito de Apelaciones
contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o a partir de la fecha aplicable de las dispuestas en la See. 2165 de este título, cuando el término para solicitar la revisión judicial haya sido interrumpido mediante la presentación oportuna de una moción de reconsideración. 3 L.P.R.A. see. 2172.
A esos fines, el Reglamento del Tribunal de Circuito de Apelaciones establece unos requisitos para los recursos de *606revisión presentados ante éste. Así, la citada Regla 59(E) dispone sobre el contenido del apéndice de los recursos de revisión presentados bajo la L.RA.U. En específico dispone que el apéndice deberá contener una copia literal de “la solicitud original, la querella o la apelación, las contesta-ciones a las anteriores hechas por las demás partes”. 4 L.P.R.A. Ap. XXII-A.
Como bien señala Salud, un estudio minucioso del expe-diente del foro apelativo revela que M&R no incluyó en el apéndice copia de la propuesta para la adquisición de la Clínica, hecho que reconoce M&R. Surge del Reglamento del Tribunal de Circuito de Apelaciones que dicho docu-mento es requerido, expresamente, por la referida Regla 59(E) para el perfeccionamiento de los recursos de revisión.
Reiteradamente, este Tribunal ha expresado que las normas sobre perfeccionamiento de los recursos apelativos deben observarse rigurosamente. Arriaga v. F.S.E., 145 D.P.R. 122 (1998); Cárdenas Maxán v. Rodríguez, 119 D.P.R. 642 (1987); In re Reglamento del Tribunal Supremo, 116 D.P.R. 671 (1987); Mfrs. H. Leasing v. Carib Tubular Corp., 115 D.P.R. 122 (1984). Dicha norma se extiende a los requisitos establecidos en el Reglamento del Tribunal de Circuito de Apelaciones. Específicamente, este Tribunal ha señalado que “no puede quedar ‘al arbitrio de los abogados decidir qué disposiciones reglamentarias deben acatarse y cuándo’ ”. Arriaga v. F.S.E., ante, pág. 130, citando a. Matos v. Metropolitan Marble Corp., 104 D.P.R. 122, 125 (1975). Rojas v. Axtmayer Ent., Inc., 150 D.P.R. 560 (2000).
En el caso ante nos, el recurso de revisión presentado por M&R no fue perfeccionado dentro del término estable-cido en ley. Además, la propuesta presentada por M&R era un documento crucial para resolver la cuestión central a dilucidarse en el foro apelativo. Ello así ya que en el re-curso de revisión presentado ante el Tribunal de Circuito de Apelaciones, M&R alegó que a pesar de que su pro-puesta cumplía con los requisitos establecidos en la ley de *607privatización, y que beneficiába y estaba a tenor con el interés del publico, la misma fue rechazada, de forma ar-bitraria, ilegal e irrazonable.
Ciertamente, la propuesta presentada por M&R era un documento necesario y pertinente para la correcta solución del caso. Además, no fue hasta luego de presentado el re-curso de certiorari ante este Tribunal, que M&R intentó justificar la omisión de dicho documento en el apéndice. Al respecto señaló que solicitaron copia certificada de la misma al Comité de Privatización, siendo dichos intentos infructuosos. Sin embargo, una lectura del Reglamento del Tribunal de Circuito de Apelaciones revela que el apéndice requiere copia literal de los documentos, no así copias cer-tificadas, por lo que, las justificaciones de M&R no sólo fueron tardías, sino que además no justifican su omisión.
En atención a todo lo antes expuesto, somos del criterio que erró el Tribunal de Circuito de Apelaciones al no des-estimar* el recurso; esto es, al asumir jurisdicción sobre el recurso, resultando inoperante cualquier actuación en el mismo de parte de dicho foro judicial.
HH HH 1 — I
La anterior conclusión, de ordinario, pondría fin a nues-tra intervención. Sin embargo, dadas las circunstancias es-peciales en que se “resuelve” el presente recurso por el Tribunal —en que se confirma, por empate, la sentencia emitida por el Tribunal de Circuito de Apelaciones— apro-vechamos la oportunidad para expresar nuestro criterio so-bre el proceso de revisión judicial del procedimiento de pri-vatización de las instalaciones de salud; tema que, a nuestro juicio, es de suma importancia.
En Puerto Rico el procedimiento para la privatización de las instalaciones de salud dimana de la Ley Núm. 190 de 5 de septiembre de 1996, conocida como Ley para Regla-mentar el Proceso de Privatización de las Instalaciones de *608Salud Gubernamental (en adelante la Ley de Privatiza-ción), 24 L.P.R.A. see. 3301 et seq.(2) Dicha ley faculta al Secretario, en unión con el Banco, a arrendar, subarrendar, vender, ceder, permutar o contratar mediante cualquier otro modelo de contratación, las instalaciones de salud. 24 L.P.R.A. see. 3303.
Por su parte, el Art. 7 de la Ley Núm. 190 (24 L.P.R.A. see. 3306) regula el proceso de convocatoria para someter las propuestas. Así, el Secretario y el Banco, cuando deter-minen disponer de una instalación de salud, deben notifi-car su intención al público y a las personas o entidades interesadas mediante la publicación “en dos (2) periódicos de circulación general en Puerto Rico”. Además, la Ley de Privatización autoriza al Secretario, en unión con el Banco, a establecer el procedimiento que ha de regir el proceso de solicitud, evaluación y selección de propuestas. íd.
Las entidades interesadas en contratar con el Banco y Salud para la adquisición de una instalación de salud, de-ben “[m]ostrar evidencia fehaciente de una sólida solvencia económica y capacidad administrativa para garantizar la operación eficiente y eficaz de las instalaciones de salud; y demostrar conocimiento del concepto de la reforma de sa-lud ...”. 24 L.P.R.A. see. 3305. Sin embargo, el Secretario y el Banco pueden “eximir a la entidad que así lo solicite, de utilizar las instalaciones de salud ... para ofrecer servicios ... de cuidado de salud ... de forma que el contratista pueda *609darle cualquier otro uso a dicha instalación y cuando dicho uso redunde en beneficios para la comunidad que sirve”, íd. Además, la ley establece unos requisitos adicionales para que las propuestas sean consideradas.(3)
Por otro lado, la ley dispone que el Secretario y el Banco *610podrán, “[a] su discreción, rechazar alguna o todas las pro-puestas u otorgar contratos para todo o parte de las insta-laciones de salud en un área o región en particular”. 24 L.P.R.A. see. 3309. Sin embargo, la determinación del Banco y el Secretario, según dispone la Ley de Privatiza-ción, debe estar precedida y basada eií “una evaluación de la población a ser servida, sus necesidades de salud, y las instalaciones y servicios de salud existentes en el área o región en cuestión, todo ello enmarcado en la filosofía y política pública contenidas en la reforma de salud”. 24 L.P.R.A. see. 3304. Es por ello, que la propia Ley dispone que “[n]i el Secretario ni el Banco podrán otorgar ningún convenio o contrato de privatización que contravenga la política pública o que resulte contrario a las disposiciones de [dicha ley]”. 24 L.P.R.A. see. 3320.
Una vez se otorga un contrato con alguna entidad, la ley requiere que mantenga ciertas pólizas y fianzas. 24 L.P.R.A. see. 3310. En el caso en que se otorgue un contrato de arrendamiento de una facilidad de salud, el término ini-cial de dicho contrato no podrá exceder de diez (10) años, sujeto, su renovación, al cumplimiento de la Ley de Priva-tización y a aquellas relacionadas; además, dicha facilidad no podrá ser subarrendada o cedida sin el consentimiento escrito previo del Banco y el Secretario. 24 L.P.R.A. sees. 3314-3315.
Finalmente, la See. 27 de la Ley Núm. 31 de 6 julio de 1997, dispone que: “[e]l proceso de privatización de las ins-talaciones de salud gubernamentales estará exento de las disposiciones de la Ley Núm. 170 de 12 agosto de 1988, según enmendada [sees. 2102 et seq. del Título 31], cono-cida como ‘Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico’ ”. Leyes de Puerto Rico, ante, pág. 173.
*611IV
El Banco alega que, al no ser aplicable la Ley de Proce-dimiento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico (en adelante la L.P.A.U.) al proceso de privatización, el Tribunal de Circuito de Apelaciones no tiene facultad para revisar las determinaciones del Comité de Privatización, y que por lo tanto, no tiene jurisdicción para paralizar los procedimientos de privatización de la Clínica.
No hay duda de que “[e]n la práctica casi todo es revisable por los tribunales [y c]omo resultado de esa postura se ha establecido una presunción que favorece la revisión judicial”. (Escolio omitido.) D. Fernández Quiñones, Dere-cho administrativo y Ley de Procedimiento Administrativo Uniforme, Bogotá, Ed. Forum, 1993, págs. 414-415. De he-cho, “[s]e presume el acceso a los tribunales, siempre que no se haya prohibido por la Asamblea Legislativa en forma expresa y clara”. íd. Así lo hemos reconocido tradicionalmente. Véanse: Bonilla v. Chardón, 118 D.P.R. 599 (1987); Santos Rodríguez v. Fuentes Fluviales, 91 D.P.R. 56, 65 (1964); Medina v. Pons, 81 D.P.R. 1 (1959); López v. Muñoz, Gobernador, 80 D.P.R. 4 (1957); Rivera v. Benitez, Rector, 73 D.P.R. 377 (1952).
En Rivera v. Dir. Adm. Trib., 144 D.P.R. 808, 820 (1998), caso similar al de autos, resolvimos que:
... el mero hecho de que ni la Asamblea Legislativa, al excep-tuar expresamente a la Rama Judicial de la aplicación de la L.P.A.U., ni este Tribunal, al no promulgar un reglamento a esos efectos, hayan dispuesto un procedimiento de revisión judicial para casos como el que tenemos ante nuestra considera-ción en el día de hoy, no significa ... que las partes estén des-provistas de tal remedio. (Enfasis suplido.)
Ahora bien, aun cuando exista una prohibición estatu-taria de revisión judicial, es necesario analizar si la misma *612afecta derechos constitucionales o estatutarios de las partes. De ser así, el acceso a los tribunales está disponible. Fernández Quiñones, op. cit., pág. 415. Sin embargo, en el caso ante nuestra consideración, no hay que realizar el referido análisis ya que la Ley de Privatización no establece una prohibición expresa a la revisión judicial de las determinaciones del Departamento de Salud y el Banco.
Por consiguiente, nos toca precisar entonces cuál es el procedimiento de revisión judicial aplicable a las determi-naciones de Salud y el Banco en cuanto a la privatización de la Clínica.
V
Al interpretar la voluntad del legislador, debemos pre-sumir la sensatez y razonabilidad de dichos actos legislativos. Una interpretación de ley que conduzca a una conclusión absurda, debe ser rechazada. R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I. Por ello, al ejercer nuestra función de interpretar las leyes "tenemos la obligación de armonizar hasta donde sea posible todas las disposiciones de ley envueltas para lograr el resultado más sensato, lógico y razonable”. Andino v. Fajardo Sugar Co., 82 D.P.R. 85, 94 (1961). Hemos expre-sado, además, que “la ley nunca debe interpretarse to-mando una frase aislada, sino tomando en consideración integralmente todo su contexto”. Marina Ind. Inc. v. Brown Boveri Corp., 114 D.P.R. 64, 90 (1983). “[A]l interpretar la ley hay que leerla y considerarla en su totalidad, no frac-cionalmente y para encontrarle su significado, el tribunal tiene que tener en cuenta el propósito de la misma.” Delgado v. D.S.C.A., 114 D.P.R. 177, 182 (1983); Cirino v. Fuentes Fluviales, 91 D.P.R. 608, 616 (1964).
Como es sabido, la Legislatura de Puerto Rico aprobó la *613Ley Núm. 170 de 12 de agosto de 1988, conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2101 et seq. La misma se creó con el propósito de uniformar todo el procedimiento administrativo ante las agencias gubernamentales. El estatuto sólo exceptuó de sus disposi-ciones a la Rama Judicial, a la Oficina Propia del Gober-nador, a la Guardia Nacional de Puerto Rico, a los Gobier-nos Municipales y sus entidades o corporaciones, a la Comisión Estatal de Elecciones, al Negociado de Concilia-ción y Arbitraje del Departamento del Trabajo y Recursos Humanos y a la Comisión para la Celebración del Quinto Centenario del Descubrimiento de América y de Puerto Rico. 3 L.P.R.A. see. 1338.
La intención del legislador, al aprobar la L.P.A.U. fue, en parte, establecer “un procedimiento uniforme de revi-sión judicial a la acción tomada por la agencia al adoptar un reglamento o al adjudicar un caso”. Exposición de Mo-tivos de la Ley de Procedimiento Administrativo Uniforme, 1988 Leyes de Puerto Rico 825; Hernández v. Golden Tower Dev. Corp., 125 D.P.R. 744, 747-748 (1990). Dicho procedi-miento uniforme de revisión judicial aplica a “aquellas ór-denes, resoluciones y providencias dictadas por agencias o funcionarios administrativos que deban o puedan ser revi-sadas por el Tribunal de Circuito de Apelaciones mediante recurso de revisión”.(4) Más adelante, la propia ley especí-ficamente exceptúa del procedimiento uniforme de revisión judicial las órdenes, resolución y providencias “dictadas por el Secretario de Hacienda con relación a las leyes de rentas internas del Estado Libre Asociado de Puerto Rico ... y las dictadas por el Centro de Recaudación de Ingresos *614Municipales con relación a las deficiencias, tasaciones e imposiciones contributivas de la Ley sobre la Contribución sobre la Propiedad Mueble e Inmueble”. Esto significa que, como norma general, a las órdenes, resoluciones y provi-dencias dictadas por Salud y el Banco de Fomento que pue-dan y deban ser revisadas, le son de aplicación las disposi-ciones de revisión judicial contenidas en la L.P.A. U.
Por otro lado, la Ley de Privatización establece un pro-cedimiento sui géneris para la evaluación y selección de propuestas para disponer de las instalaciones de salud. Esto es, crea un procedimiento especial para la privatiza-ción de las instalaciones de salud. Por tal razón, no tienen que cumplir con la rigidez del Capítulo III de la L.P.A.U., ante, relativo a los procedimientos adjudicativos. Es por ello que la propia ley dispone que la L.P.A.U. no aplica a dicho procedimiento. En este sentido, la Ley de Privatiza-ción dispone que: “[e]l proceso de privatización de las ins-talaciones de salud gubernamentales estará exento de las disposiciones de la Ley Núm. 170 de 12 agosto de 1988, según enmendada [sees. 2102 et seq. del Título 31, conocida como ‘Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico’ ”. Leyes de Puerto Rico, ante, pág. 173. Sin embargo, nada dispone en cuanto al procedimiento de revisión judicial del procedimiento de privatización, es decir, ni lo excluye ni lo regula.
Hemos visto que la L.P.A.U. no exceptúa expresamente el procedimiento de privatización de sus disposiciones de revisión judicial. Somos del criterio, en consecuencia, que las disposiciones de la L.P.A. U., relativas a la revisión judicial, son aplicables a las determinaciones del Banco y Salud relacionados con la privatización de las instalacio-nes de salud.
Esto es, la Ley de Privatización se limita a regular el proceso para seleccionar la propuesta adecuada, la celebra-ción del contrato y la ejecución del mismo. Ciertamente, por la particularidad del proceso, no son aplicables las dis-*615posiciones para los procesos de adjudicación contenidos en la L.P.A.U., y así lo dispone la propia Ley de Privatización.

Sin embargo, en cuanto a las disposiciones de revisión judicial contenidas en la L.P.A.U., como nada dispone al respecto la Ley de Privatización, entendemos que sí son aplicables a las determinaciones hechas por las agencias pertinentes en cuanto a la privatización de las instalacio-nes de salud.

En conclusión, a nuestro juicio, la determinación de re-chazar la propuesta de M&R es revisable bajo las disposi-ciones de la L.P.A.U., que se limitan a regular el procedi-miento de revisión judicial.

(1) Además, en esa misma fecha, el Banco presentó una solicitud de orden en auxilio de jurisdicción.


(2) La Ley para Reglamentar el Proceso de Privatización de las Instalaciones de Salud Gubernamental, 24 L.P.R.A. see. 3301 et seq., según fue aprobada original-mente, concedía discreción únicamente al Secretario de Salud paira arrendar, sub-arrendar, vender, ceder o contratair a intereses privados las instalaciones de salud. Sin embargo, para determinar el precio mínimo de venta u otra transferencia per-manente de instalaciones de salud gubernamental a una entidad o intereses priva-dos, la Ley Núm. 190, ante, requería una tasación del Secretario de Hacienda o del Departamento de Salud. Art. 21 de la Ley Núm. 190 (24 L.P.R.A. sec. 3319a). En 1997, se aprobó la Ley Núm. 31 de 7 de julio, con el propósito de enmendar ciertas disposiciones de la Ley Núm. 190, ante. En específico, se eliminó el requisito de tasación para determinar el precio de venta, y se determinó que el Banco Guberna-mental de Fomento para Puerto Rico sería el agente fiscal del gobierno, asistiendo al Departamento de Salud a establecer los precios de compraventa de las instalaciones de salud pública a intereses privados. Exposición de Motivos de la Ley Núm. 31 de 6 de julio de 1997 (1997 (Parte 1) Leyes de Puerto Rico 159).


(3) “Las propuestas que radiquen las entidades interesadas deberán contener, además de aquellos otros requisitos establecidos por el Secretario en unión con el Banco, lo siguiente:
“(a) El compromiso de adquirir las fianzas y pólizas establecidas por ley así como el aceptar en todo momento la cubierta de seguro médico que provea el asegu-rador o proveedor de servicios de salud al cual la Administración de Seguros de Salud de Puerto Rico le haya otorgado un contrato para la adquisición de dicha cubierta.
"(b) La organización de las instalaciones de salud y servicios que contempla establecer, y definir su relación con la comunidad y cómo armonizará los servicios de un sistema de cuidado de salud dirigido bajo el concepto de la reforma de salud.
“(c) La organización estructural y funcional de los servicios de salud y el manejo de pacientes según el nivel de servicios de salud en que esté enmarcada cada insta-lación en particular.
“(d) Una proyección de la utilización de los servicios médico-hospitalarios que generará la población .que recibirá los servicios.
“(e) El plan de trabajo dividido en fases para implantar el proyecto. El plan incluirá un cronograma.
“(f) El presupuesto para cubrir las necesidades de salud de los pacientes de la comunidad que atenderán las instalaciones de salud, y las obligaciones financieras de la entidad proponente.
“(g) El diseño de un sistema de información e identificación de pacientes que genere datos válidos, confiables, precisos y a tiempo para la toma de decisiones, producción de informes estadísticos, informes clínicos, facturación y cobro a planes de salud, medicare, pago directo y otros.
“(h) La composición de una facultad médica y dental abierta, así como el regla-mento que la regula, e indicar los procedimientos para seleccionar a sus miembros y evaluar la calidad del cuidado médico brindado en las instalaciones de salud. Tam-bién se incluirá el programa de educación continua de la facultad.
“(i) Una declaración jurada que contenga la siguiente información:
“(1) Si se trata de una corporación, nombre y dirección de sus accionistas, direc-tores y oficiales; se indicará, además, la fecha de registro en el Departamento de Estado y su número de incorporación.
“(2) Si se trata de una sociedad, nombre y dirección de sus socios y sus respec-tivas ocupaciones o profesiones. Si la sociedad tuviere socios que sean corporaciones, nombre y dirección de sus respectivos accionistas, directores y oficiales.
“(3) Si se trata de un individuo o persona natural, expresará su nombre, direc-ción y profesión.
“(4) Afirmar o negar que algunos de los interesados, accionistas, directores, oficiales o socios de la entidad es o no parte interesada, accionista, director, oficial o socio de otra entidad en la industria de salud y, en caso afirmativo, revelar el nombre de dicha entidad y la dirección de su oficina principal.
“(5) Afirmar o negar que alguna persona jurídica que sea accionista, afiliada o subsidiara de ésta, o alguna persona natural que sea accionista, director u oficial de ésta, estará haciendo negocios con algunas o todas las instalaciones de salud inclui-das en su propuesta.” 24 L.P.R.A. see. 3307.


(4) La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.) define orden o resolución como “cualquier decisión o acción agencial de aplicación particular que adjudique derechos u obligaciones de una o más personas específicas, o que impongan penalidades o sanciones administrativas exclu-yendo órdenes ejecutivas emitidas por el Gobernador”. 3 L.P.R.A. sec. 2102(f).